Citation Nr: 9913077	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a gynecological 
condition leading to a hysterectomy.

2.  Entitlement to service connection for recurrent colon 
problems leading to colostomy surgery.

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to June 
1986 and served in the U.S. Navy Reserves subsequent thereto.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1996 rating determination by the Roanoke, Virginia 
Regional Office (RO).

This case was previously before the Board in October 1998 and 
remanded for additional development and adjudication.


REMAND

As noted previously the Board remanded the veteran's case to 
the RO for further development in October 1998.  In a 
November 1998 letter, the RO attempted to contact the veteran 
to obtain the information desired by the Board.  The RO 
addressed the letter to the veteran's address of Balfour 
Street, Detroit, Michigan.  The veteran had lived at this 
address when perfecting her appeal in September 1996 until at 
least May 1998.  The letter was returned with notice of a new 
forwarding address on E. Village Road, New Baltimore, 
Maryland and that the veteran's mail forwarding time had 
expired.  The Board notes that several VA Forms 21-4142, 
signed by the veteran and dated December 12, 1998 show the 
veteran's mailing address on Bringard, Detroit, Michigan and 
her telephone number.  It does not appear that the RO 
attempted to send the development letter to the veteran at 
this latest address. 

By a February 1999 Report of Contact, the VA again attempted 
to locate the veteran at three different addresses: Balfour 
Street, Detroit, Michigan; Rutgers Street, Rockville, 
Maryland; and E. Village Road, New Baltimore, Maryland.  The 
RO indicated that each letter had been returned by the U.S. 
Post Office.  The RO also attempted to obtain address and 
telephone number information pertaining to the veteran from 
the Internet, without success.  It is also noted that on the 
April 1999 informal hearing presentation, the veteran's 
representative stated that the veteran could not be reached 
in order to complete the Board's 1998 remand action.

In order to give the veteran every consideration with respect 
to the present appeal, the Board is of the opinion that 
further development with respect to the issues on appeal in 
this case is warranted. Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  At the outset, the RO should attempt 
to verify the veteran's current address.  
At a minimum, the RO should attempt to 
contact the veteran at Bringard, Detroit, 
Michigan, as reported on the VA Forms 21-
4142, dated December 12, 1998, in 
requesting the following development.

2.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all health care providers 
(VA and non-VA) who have treated her for 
gynecological and colon disorders since 
May 1986.  When the veteran responds and 
provides any necessary authorization, the 
named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting treatment 
which are not already in the claims 
folder.  All evidence received should be 
associated with the claims folder.  

The veteran should also be advised that 
in order to complete her claim for 
service connection for major depression, 
she should obtain and submit copies of 
any private (non-VA) treatment records 
pertaining to treatment of psychiatric 
disability, to include records of any 
psychotherapy received during or 
subsequent to service, which are not 
already of record.

The RO should obtain copies of any 
psychiatric treatment records from VA or 
service medical facilities.

3.  Thereafter, the RO should schedule a 
VA examination by a gynecologist in order 
to determine the current nature, extent, 
and etiology of any gynecological 
disorder found present.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination of the veteran.  The 
examiner should review all relevant 
service and postservice medical records 
pertaining to her treatment for 
gynecological pathology, culminating in 
her total hysterectomy.  All necessary 
and appropriate diagnostic tests should 
be conducted and the findings reported in 
detail.  Upon completion of the requested 
review of the medical record and 
examination of the veteran, the examining 
gynecologist should express an opinion as 
to the medical probability that the 
medical evidence establishes a link 
between gynecological problems 
demonstrated during active service and 
any postservice gynecological pathology.  
A complete rationale for the examiner's 
responses should be provided.  The 
examination report should be typewritten 
or otherwise legible.

4.  The veteran should be afforded a VA 
examination to ascertain the current 
status and etiology of any recurrent 
colon problem.  The claims folder must be 
made available to the examiner for review 
in connection with the examination of the 
veteran.  The examiner should review all 
relevant service and postservice medical 
records pertaining to the veteran's 
treatment for colon problems, culminating 
in her colostomy surgery.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  On the basis of both 
current examination findings and a 
thorough review of all records in the 
claims file, the examiner should express 
an opinion as to the medical probability 
that any current disorder is related to 
complaints and treatment documented in 
service or otherwise related to service.  
The examiner should describe the nature 
of the veteran's problems in detail.  The 
basis for the conclusions reached should 
be stated in full.  The examination 
report should be typewritten or otherwise 
legible.  

5.  The veteran should be appropriately 
scheduled for a hearing before a hearing 
officer at the RO.

6.  After the development requested above 
and any other development deemed 
necessary has been completed, the RO 
should again review the record.  
Consideration should be given to the 
issue of secondary service connection for 
major depression.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


